ORDER

PER CURIAM:
Randall B. Whiteaker appeals his criminal conviction, following a jury trial, of production of a controlled substance, § 195.211 R.S.Mo 1994. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no *896precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).